
	
		II
		112th CONGRESS
		2d Session
		S. 3622
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Schumer (for
			 himself, Mr. Merkley, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit prescription drug price-gouging during states
		  of market shortage. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Patients and Hospitals
			 From Price Gouging Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds that—
				(1)many
			 pharmaceutical drugs are necessary to maintain the health and welfare of the
			 American people;
				(2)currently the
			 Nation is facing a chronic shortage of vital drugs necessary in surgery, to
			 treat cancer, and to fight other life-threatening illnesses; and
				(3)in order to
			 prevent any party within the chain of distribution of any vital drugs from
			 taking unfair advantage of consumers during market shortages, the public
			 interest requires that such conduct be prohibited and made subject to criminal
			 penalties.
				(b)PurposeThe purpose of this Act is to prohibit
			 excessive pricing during market shortages.
			3.DefinitionsAs used in this Act—
			(1)the term
			 market shortage means a situation in which the total supply of all
			 clinically interchangeable versions of an FDA-regulated drug is inadequate to
			 meet the current or projected demand at the user level;
			(2)the term
			 drug means a drug intended for use by human beings, which—
				(A)because of its
			 toxicity or other potentiality for harmful effect, or the method of its use, or
			 the collateral measures necessary to its use, is not safe for use except under
			 the supervision of a practitioner licensed by law to administer such drug;
			 or
				(B)is limited by an
			 approved application under section 505 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355) to use under the professional supervision of a practitioner
			 licensed by law to administer such drug;
				(3)the term
			 biologic means a virus, therapeutic serum, toxin, antitoxin,
			 vaccine, blood, blood component or derivative, allergenic product, or analogous
			 product, or arsphenamine or derivative of arsphenamine (or any other trivalent
			 organic arsenic compound), applicable to the prevention, treatment, or cure of
			 a disease or condition of human beings; and
			(4)the term
			 vital drug means any drug or biologic used to prevent or treat a
			 serious or life-threatening disease or medical condition, for which there is no
			 other available source with sufficient supply of that drug or biologic or
			 alternative drug or biologic available.
			4.Unreasonably
			 excessive drug pricing
			(a)In
			 general
				(1)AuthorityThe
			 President may issue an Executive order declaring a market shortage for a period
			 of 6 months with regard to one or more vital drugs due to a market shortage
			 under this Act.
				(2)Unlawful
			 actIf the President issues an Executive order under paragraph
			 (1), it shall be unlawful for any person to sell vital drugs at a price that is
			 unreasonably excessive and indicates that the seller is taking unfair advantage
			 of the circumstances related to a market shortage to unreasonably increase
			 prices during such period.
				(b)AuthorityThe
			 Attorney General is authorized to enforce penalties under this Act.
			5.Enforcement
			(a)Enforcement
				(1)In
			 generalWhoever sells, or offers to sell, any vital drug during a
			 declared market shortage with the knowledge and intent to charge a price that
			 is unreasonably excessive under the circumstances shall be guilty of an offense
			 under this section and subject to injunction and penalties as provided in
			 paragraphs (2) and (3).
				(2)Action in
			 district court for injunctionWhenever it shall appear to the
			 Attorney General that any person is engaged in or about to engage in acts or
			 practices constituting a violation of any provision of this section and until
			 such complaint is dismissed by the Attorney General or set aside by a court on
			 review, the Attorney General may in his or her discretion bring an action in
			 the proper district court of the United States, the United States District
			 Court for the District of Columbia, or the United States courts of any
			 territory or other place subject to the jurisdiction of the United States to
			 enjoin such acts or practices, and upon a proper showing a permanent or
			 temporary injunction or restraining order shall be granted without bond in the
			 interest of the public.
				(3)Criminal
			 penaltiesAny person acting with the knowledge and intent to
			 charge a price that is unreasonably excessive under the circumstances shall be
			 guilty of an offense under this section and title 18, United States Code, and
			 subject to imprisonment for a term not to exceed 3 years, fined an amount not
			 to exceed $5,000,000, or both.
				(b)EnforcementThe
			 criminal penalty provided by subsection (a) may be imposed only pursuant to a
			 criminal action brought by the Attorney General or other officer of the
			 Department of Justice.
			(c)Multiple
			 offensesIn assessing the penalty provided by subsection (a) each
			 day of a continuing violation shall be considered a separate violation.
			(d)Application
				(1)In
			 generalThis section shall apply—
					(A)in the
			 geographical area where the vital drug market shortage has been declared;
			 and
					(B)to all
			 wholesalers and distributors in the chain of distribution.
					(2)InapplicableThis
			 section shall not apply to a hospital (as defined in section 1861(e) of the
			 Social Security Act (42 U.S.C. 1395x(e)) or a physician (as defined in section
			 1861(q) of the Social Security Act (42 U.S.C. 1395x(q)).
				6.Determination of
			 unreasonably excessive
			(a)In
			 generalThe Attorney General,
			 in determining whether an alleged violator's price was unreasonably excessive,
			 shall consider whether—
				(1)the price
			 reasonably reflected additional costs, not within the control of that person or
			 company, that were paid, incurred, or reasonably anticipated by that person or
			 company;
				(2)the price
			 reasonably reflected additional risks taken by that person or company to
			 produce, distribute, obtain, or sell such product under the
			 circumstances;
				(3)there is a gross
			 disparity between the challenged price and the price at which the same or
			 similar goods were readily available in the same region and during the same
			 Presidentially declared market shortage;
				(4)the marginal
			 benefit received by the wholesaler or distributor is significantly changed in
			 comparison with marginal earnings in the year before a market shortage was
			 declared;
				(5)the price charged
			 was comparable to the price at which the goods were generally available in the
			 trade area if the wholesaler or distributor did not sell or offer to sell the
			 prescription drug in question prior to the time a market shortage was declared;
			 and
				(6)the price was
			 substantially attributable to local, regional, national, or international
			 market conditions.
				(b)ConsultationNot
			 later than 1 year after the date of enactment of this Act and annually
			 thereafter, the Attorney General or designee, shall consult with
			 representatives of the National Association of Wholesalers, Group Purchasing
			 Organizations, Pharmaceutical Distributors, Hospitals, Manufacturers, patients,
			 and other interested community organizations to reassess the criteria set forth
			 in subsection (a) in determining unreasonably excessive and prepare and submit
			 to Congress a report on the results of the reassessment.
			7.Duration
			(a)In
			 generalAny market shortage declared by the President in
			 accordance with this Act shall be in effect for a period of not to exceed 6
			 months from the date on which the President issues the Executive order.
			(b)TerminationAny market shortage declared by the
			 President in accordance with this Act shall terminate if—
				(1)there is enacted
			 a law terminating the market shortage which shall be passed by Congress after a
			 national market shortage is declared; or
				(2)the President
			 issues a proclamation terminating the market shortage;
				whichever
			 comes first.(c)Declaration
			 renewalThe President may renew the state of market shortage
			 declared under subsection (a), if the President declares that the severe
			 shortage continues to affect the health and well being of citizens beyond the
			 initial 6-month period.
			
